Citation Nr: 0306255	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's compensation benefits prior to February 4, 
2002.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  The appellant is his former spouse.  

In a November 1996 special apportionment decision, the RO 
granted the appellant a $32.00 monthly apportionment of the 
veteran's benefits (the amount of additional compensation 
benefits the veteran received for a dependent spouse, based 
on his then-30 percent disability rating for PTSD).  In a 
December 1996 rating action, the RO increased the rating for 
the veteran's service-connected PTSD to 50 percent, effective 
from March 1996.  In a statement received at the RO in 
November 1997, the appellant filed a claim for an increased 
apportionment of the veteran's benefits.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 decision that 
denied the appellant's claim for an increased apportionment.  
The Board remanded the claim to the RO for additional 
development in January 2001.  

In April 2002, the veteran reported that he and the appellant 
were divorced in February 2002.  In June 2002, the RO 
notified the appellant of the information recently received 
from the veteran and proposed to stop her benefit payments, 
effective March 1, 2002.  Other documents in the claims file 
reflect that payments to the appellant were stopped, 
effective March 1, 2002.  As such, the Board has framed the 
current issue as noted on the title page.  



REMAND

Upon closer scrutiny of the of the record, the Board finds 
that the appellant has not perfected her appeal, but that she 
should be given the opportunity to do so.  

When the Board initially reviewed the appeal in January 2001, 
it was noted that this is a contested claim and the 
provisions of 38 C.F.R. §§ 20.500, 20.501, 20.502, 20.503 and 
20.504 (2002) were for application.  The Board pointed out 
that the RO had misconstrued the appellant's November 1997 
claim for an increased apportionment as a notice of 
disagreement (NOD) with the amount of her initial award.  
However, the November 1997 statement was not received within 
the 60-day time period required for submitting an NOD in 
simultaneously contested claims.  See 38 C.F.R. § 20.501.  
Thus, as noted in the introduction, that correspondence 
should have been considered a claim for an increase in the 
amount of the apportionment.  

Thereafter, the RO denied the appellant's claim for an 
increased apportionment; however, the only notice to the 
appellant of that decision was a statement of the case (SOC) 
issued in October 1999.  The appellant submitted a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in November 1999; 
this document may be accepted as an NOD to the October 1999 
denial.  In November 1999, the RO issued the appellant a 
supplemental statement of the case (SSOC); the cover letter 
accompanying that document indicated that if the SSOC 
contains an issue that was not included in her "Substantive 
Appeal" that she must respond within 60-days to perfect her 
appeal as to the new issue.  However, the controlling 
regulation provides that the appellant has a period of 30 
days in which to perfect her appeal in claims such as this.  
See 38 C.F.R. § 20.501. 

Given that the RO prematurely issued an SOC, failed to 
correctly apply the regulations governing contested claims, 
and misinformed the appellant of the appropriate time frame 
in which to perfect her appeal, all of which undoubtedly 
engendered some confusion on the appellant's part, the Board 
finds that the RO should issue the appellant an appropriate 
SOC (to include citation to the laws and regulations 
governing contested claims) and advise the appellant the 
proper time frame, and afford her the appropriate 
opportunity, in which to perfect her appeal.  

The Board also finds that, in the event the appellant timely 
perfects her appeal, further action by the RO should be 
accomplished.  Previously, the Board noted that there was no 
indication that the veteran had been provided a Statement of 
the Case (SOC) or Supplemental Statement of Case (SSOC) or 
that he had been advised of the substance of the appellant's 
appeal.  On remand, the RO was specifically directed to 
provide the veteran and his representative copies of the SOC 
and SSOC and advise them of the substance of the appellant's 
appeal.  To date, the claims file still does not reflect that 
the RO accomplished the requested actions.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Id.  The Board stresses the 
importance of the SOC and SSOC in providing the veteran and 
his representative with a summary of the evidence relied upon 
in the decision, as well as citation to the pertinent laws 
and regulations governing the claim.

The Board also notes that, pursuant to the Board's 
instructions in January 2001, the RO contacted both the 
appellant and veteran and requested that each submit detailed 
financial information necessary to decide the claim.  The 
veteran submitted some information, but the appellant did 
not.  If the appellant perfects a timely appeal to her claim, 
the RO should afford each of the parties an opportunity to 
provide detailed information regarding of their financial 
circumstances prior to February 2002.  The Board stresses, 
once again, that such evidence is needed to fully and fairly 
adjudicate the claim on appeal. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant 
with an appropriate statement of the case 
and afford her the appropriate time frame 
(30 days) in which to file a substantive 
appeal on the issue of entitlement to an 
increased apportionment prior to her 
February 4, 2002 divorce.   The RO should 
specifically advise the appellant of the 
appropriate time period within which to 
perfect her appeal.  The appellant is 
hereby reminded that to obtain appellate 
review of the above-referenced issue, a 
timely appeal must be perfected. 

2.  Thereafter, if, and only if, the 
appellant perfects her appeal in a timely 
manner should the RO accomplish the 
additional actions described in 
paragraphs 3 through 6, below.

3.  The veteran and his representative 
should be provided copies of documents 
pertinent to the appeal, to specifically 
include the statement of the case and 
supplemental statement of the case (as 
well as any other documents providing 
information as to the substance of the 
appellant's appeal), and afforded an 
appropriate period (not less than 60 
days) to file a brief or other argument 
in response thereto.  

4.  The RO also should request that each 
of the parties provide detailed 
information as to their financial 
circumstances between 1996 and their 
February 2002 divorce.  

5.  After completion of the requested 
action and any additional notification 
and/or development action, the RO should 
again consider the appellant's request 
for an increased apportionment, during 
the time period in question (prior to the 
February 2002 divorce), in light of all 
pertinent evidence and legal authority.  
The RO should provide full reasons and 
bases for its determinations.

6.  If the benefit sought by the 
appellant continues to be denied, the RO 
must furnish to her and her 
representative (if any), and the veteran 
and his representative, an appropriate 
supplemental statement of the case and 
afford them the appropriate opportunity 
to respond thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  Neither the appellant 
nor the veteran need take further action until otherwise 
notified, but each may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




